Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03/21/2022.
Claims 1-20 are pending.
Claims 1-2, 6-10, and 14-18 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the claim objections, have been considered but they are not persuasive. See claim objections section for updated, full analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 6, 9, 14, and 17 under 35 U.S.C. 102, have been considered but they are not persuasive. More specifically, the applicant argues that Noda does not teach the amended claim language, since (1) as previously argued “[a]n action to be performed by the agent of Noda does not indicate the properties of a robot”, the Examiner has “conflated a property and the application of the property of a device”, and “the movements of the device…are not the property, the symmetry in the movement is”. The examiner respectfully disagrees. 
Due to the broadness of the claim language, Noda’s actions are shown to directly control an agent’s mechanical components (properties), thus meeting the requirements of the claim limitation. Further, claim 1 requires that “properties represent a structural feature of the device”, whereas claim 6 requires “properties include symmetry of operations of the device based on the structural feature of the device”. Noda was found to teach claim 1 for determining agent actions including how to move certain components of the device thus meeting the claim language, and claim 6 for determining an agent’s optimum path and actions to follow that path. Applicant is encouraged to further add clarifying amendments regarding the “symmetry” so the claim language cannot be read as broadly.
For claim 1: Noda paragraphs 0011, 0073, 0110-0121, and 0527 teach determining an agent’s (device) “action plan as an action series (properties of the device)” to reach a “goal state” by calculating “an action to be performed next by the agent (properties of the device) according to the action plan” by engaging an agent’s “actuator 12 (applied to a set of target attributes of the device/properties represent a structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (applied to a set of target attributes of the device/properties represent a structural feature of the device)” of the robot’s motion (target attributes indicate behavior of the device). Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements (properties…of the device).
For claim 6: Noda, paragraphs 0011, 0073, 0110-0121, 0225, 0253, 0308-0309, and 0527 teach determining “an action plan as an action series (properties include a symmetry of operations of the device)”, where the “optimum path (symmetry of operations)…which is a state series (symmetry of operations) providing the optimum state probability” to reach a “goal state” from all calculated paths (symmetry of operations), including “in an opposite direction” (symmetry); and further calculating “an action to be performed next by the agent (properties of the device) according to the action plan (symmetry of operations)” based on observation data, and executing the plan through engaging an agent’s “actuator 12 (based on the structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (based on the structural feature of the device)” of the robot’s motion.
See 35 U.S.C 102 section for full mapping of claim limitations necessitated by applicant amendments.

(2) Applicant further argues Noda does not teach the amended claim language since Noda does not as previously argued teach generating “a piece of data from the supposed observation” and thus “cannot apply a transformation operation on mere observation”. The examiner respectfully disagrees.
Due to the broadness of the claim language, Noda was found to teach creating a learned “state transition probability model” from performed agent actions and observed values in the state. Noda paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model (transformation operation/obtain derived data) defined by state transition probability for each action of a state making a state transition (derived data [generating a piece of data from the supposed observation as argued]) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state (based on the one or more properties to the empirical data)”; in other words, using a model (applying transformation operation) for determining all state transition probabilities for each agent action (using…properties) based on the observed information from the state (to the empirical data to obtain derived data), and paragraphs 0110-0121 teach the agent actions include engaging an agent’s “actuator 12 (corresponding to the structural feature of the device)…for making the agent walk” and tracking “sensor 13 (corresponding to the structural feature of the device)” of the robot’s motion.
See 35 U.S.C 102 section for full mapping of claim limitations necessitated by applicant amendments.

(3) Applicant further argues Noda does not teach the amended claim language since “the Noda system does not apply the learning section 21 [or the action to be performed] on the supposed ‘derived data’ of Noda” since the model is stored and the “supposed ‘derived data’ is not stored in the model storing section 22”. The examiner respectfully disagrees. 
Primarily it is noted the claim does not explicitly claim what “a learning mechanism” is, and therefore can be any mechanism with learning capabilities. Further, the claim language does not require the argued data to not be stored and thus the iteratively gathered observation data used by Noda fairly reads on the claim language. 
Due to the broadness of the claim language, Noda is maintained as fairly teaching the limitation requirements, since Noda’s computer/agent calculates outcome probabilities to form an optimum an action plan as shown below.
Noda paragraph 0008 teaches a “computer” (applying a learning mechanism) executing a program to, as taught in paragraphs 0011, 0073, and 0124-0125 teach an agent (device/alternate applying a learning mechanism) “observing externally observable information (empirical data)” when the agent performs “an action”, in order to determine (learning) “an action plan (efficient policy for the device) as an action series” to reach an agent’s “goal state (target state of the device)” by calculating “an action to be performed next by the agent (one or more operations to be performed by the device) according to (indicated by) the action plan (efficient policy)” to “maximize likelihood of state transition from the present state to the goal state (based on derived data)” from determined outcome probabilities “for each action of” the observed state available to an agent (control data), and based on observation data (empirical data) of a “present state (from an initial state of the device)”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements. 
See 35 U.S.C 102 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Objections
Claims 1-2, 9-10, and 17-18 are objected to because of the following informalities:
Claims 1-2, 9-10, and 17-18 recite a typo stating “applying a transformation operation using the one or more properties to the empirical data to obtain derived data”. An optional way to overcome this objection is to amend the claim to read “applying a transformation operation, using the one or more properties, to the empirical data to obtain derived data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al (US Pub 20100318479) hereinafter Noda.
Regarding claim 1, Noda teaches a computer-implemented method for facilitating comprehensive control data for a physical device (paragraphs 0072 and 1002-1014 teach a program (instructions) stored on a “recording medium” (CRM/storage device) that is executed by a CPU (processor) for performing the embodiments of the disclosure for controlling an agent taught to be “a device for example as a robot” (physical device) that interacts with “a real world”), the method comprising: 
determining, by a computer, one or more properties of the device that can be applied to a set of target attributes of the device, wherein the one or more target attributes indicate behavior of the device, and wherein the one or more properties represent a structural feature of the device (paragraph 0008 teaches a “computer” executing a program to, as taught in paragraphs 0011, 0073, 0110-0121, and 0527, determine an agent’s (device) “action plan as an action series (properties of the device)” to reach a “goal state” by calculating “an action to be performed next by the agent (properties of the device) according to the action plan” by engaging an agent’s “actuator 12 (applied to a set of target attributes of the device/properties represent a structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (applied to a set of target attributes of the device/properties represent a structural feature of the device)” of the robot’s motion (target attributes indicate behavior of the device). Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements (properties…of the device).);
obtaining empirical data corresponding to the set of target attributes of the device, wherein the empirical data is obtained based on experiments performed on the device (paragraph 0008 teaches a “computer” executing a program to, as taught in paragraphs 0011, 0073, 0110-0121, and 0527, have an agent (device) “observing externally observable information (obtaining empirical data)” when (based on) the agent performs “an action” (experiments performed on the device), in order to determine “an action plan as an action series (properties of the device)” to reach a “goal state” by calculating “an action to be performed next by the agent (properties of the device) according to the action plan” based on observation data (empirical data); performed through engaging an agent’s “actuator 12 (corresponding to the set of target attributes of the device)…for making the agent walk” and tracking “sensor 13 (corresponding to the set of target attributes of the device)” of the robot’s motion. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements (properties of the device).); 
applying a transformation operation using the one or more properties to the empirical data to obtain derived data corresponding to the structural feature of the device (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model (transformation operation/obtain derived data) defined by state transition probability for each action of a state making a state transition (derived data) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state (based on the one or more properties to the empirical data)”; in other words, using a model (applying transformation operation) for determining all state transition probabilities for each agent action (using…properties) based on the observed information from the state (to the empirical data to obtain derived data), and paragraphs 0110-0121 teach the agent actions include engaging an agent’s “actuator 12 (corresponding to the structural feature of the device)…for making the agent walk” and tracking “sensor 13 (corresponding to the structural feature of the device)” of the robot’s motion); 
augmenting, in conformance with the one or more properties representing the structural feature, the empirical data with the derived data to generate control data (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model” on actions and observation probabilities as mapped above (in conformance with the one or more properties)”, and using the “state transition probability model (with the derived data)” on an observed, current “state” of an agent (augmenting the empirical data), to determine (generate) outcome probabilities “for each action of” the observed state available to an agent (control data). Further, paragraphs 0110-0121 teach agent actions include engaging an agent’s “actuator 12 (in conformance with the one or more properties representing the structural feature)…for making the agent walk” and tracking “sensor 13 (in conformance with the one or more properties representing the structural feature)” of the robot’s motion);
learning an efficient policy for the device by applying a learning mechanism to the control data, wherein the efficient policy indicates one or more operations to be performed by the device that can reach a target state of the device from an initial state of the device (paragraph 0008 teaches a “computer” (applying a learning mechanism) executing a program to, as taught in paragraphs 0011, 0073, and 0124-0125 teach an agent (device/alternate applying a learning mechanism) “observing externally observable information (empirical data)” when the agent performs “an action”, in order to determine (learning) “an action plan (efficient policy for the device) as an action series” to reach an agent’s “goal state (target state of the device)” by calculating “an action to be performed next by the agent (one or more operations to be performed by the device) according to (indicated by) the action plan (efficient policy)” to “maximize likelihood of state transition from the present state to the goal state (based on derived data)” from determined outcome probabilities “for each action of” the observed state available to an agent (control data), and based on observation data (empirical data) of a “present state (from an initial state of the device)”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.); and 
determining an operation for the device based on the efficient policy (paragraphs 0011, 0073 teach an determining “an action plan (efficient policy) as an action series” to reach a “goal state” by calculating (determining) “an action to be performed next by the agent (operation for the device) according to (based on) the action plan (efficient policy)”).


Regarding claim 2, Noda teaches all the claim limitations of claim 1 above, and further teaches wherein applying the transformation operation using the one or more properties to the empirical data comprises: 
determining a first state and a corresponding first operation from the empirical data (paragraphs 0011, 0073, 0124-0125 teach calculating (determining) “an action to be performed next by the agent (operation for the device) according to (based on) the action plan” and based on observation data (from the empirical data) of a “present state (derived first state)”, where paragraphs 0308-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 to the next state S.sub.23 of the action plan PL1 as a determined action (corresponding first operation).  The agent performs the determined action.”); and 
deriving a second state and a corresponding second operation from the first state and the first operation in accordance with the one or more properties (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model defined by state transition probability for each action of a state making a state transition (first state and the first operation in accordance with the one or more properties) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state (applying the one or more properties to the empirical data)”; in other words, determining all state transition probabilities for each agent action based on the observed information from the state (applying the one or more properties to the empirical data/in accordance with the one or more properties). Paragraphs 0308-0309, 0315-0317, and Figs. 10B-10C further teach adjusting “t=1” to “t=2” and “at time t=2, the action determining section 24 sets the state S.sub.21 as the present state” and “obtains a maximum likelihood state series” for all states (the first state and the first operation in accordance with the one or more properties) based on the current state and “goal state”. Then “the action determining section 24 sets an action of moving from the first state S.sub.21 (derived second state) to the next state S.sub.28 of the action plan as a determined action (corresponding second operation).”).

Regarding claim 3, Noda teaches all the claim limitations of claim 1 above, and further teaches wherein learning the efficient policy for the device comprises: 
determining a first state transition in the derived data that maximizes a corresponding first reward function based on a second state transition in the empirical data that maximizes a corresponding second reward function (paragraphs 0011, 0073, 0100, 0124-0129, 0308-0309 and Figs. 10B-10C teach using a “state transition probability model” (derived data) defined by state transition probability for each action of a state making a state transition (first state transition in the derived data) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state”, where the model can be a “Hidden Markov Model” utilizing “reinforcement learning” (maximizes a corresponding first reward function indicating a benefit of the first state transition), for “maximiz[ing the] likelihood of state transition from the present state to the goal state” through actions of an “action plan (efficient policy) as an action series (based on a second state transition… that maximizes a corresponding second reward function)” from observed information (in the empirical data). This is further shown in paragraphs 0225 and 0253 as calculating the “optimum path” including a “state series (first and second transitions)” of reaching a goal state from all calculated paths from the observed information (in the empirical data). Paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series utilizing “a reward function (maximizes a corresponding second reward function) for calculating a reward for the agent” through “reinforcement learning”.), wherein a respective reward function indicates a benefit of the corresponding state transition for the device (paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series (corresponding state transition) utilizing “a reward function (wherein a respective reward function indicates) for calculating a reward (benefit) for the agent (device)” through “reinforcement learning”.).

Regarding claim 4, Noda teaches all the claim limitations of claim 3 above, and further teaches wherein learning the efficient policy for the device further comprises updating a learning function for the first and second state transitions (paragraphs 0011, 0073, 0100, and 0124-0129 teach “learning the state transition probability model (updating a learning function) defined by state transition probability for each action of a state making a state transition (first state transition) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state” and further all states of an action plan/series (first and second state transitions of an efficient policy), where the model can be a “Hidden Markov Model” utilizing “reinforcement learning”, for “maximiz[ing the] likelihood of state transition from the present state to the goal state” for an action plan (efficient policy)).

Regarding claim 5, Noda teaches all the claim limitations of claim 4 above, and further teaches wherein updating the learning function for the first state transition comprises computing the learning function based on a relationship between the first and second reward functions (paragraphs 0011, 0073, 0100, 0124-0129, 0308-0309 and Figs. 10B-10C teach “learning the state transition probability model (updating the learning function)”, that can be a “Hidden Markov Model” utilizing “reinforcement learning”, for “maximiz[ing the] likelihood of state transition from the present state to the goal state (based on a relationship between the first and second reward functions)” through actions of an “action plan as an action series (first state transition)” from observed information. This is further shown in paragraphs 0225 and 0253 as calculating the “optimum path” including a “state series (first and second transitions)” of reaching a goal state from all calculated paths from the observed information. Paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series utilizing “a reward function (based on a relationship between the first and second reward functions) for calculating a reward for the agent” through “reinforcement learning”.).

Regarding claim 6, Noda teaches all the claim limitations of claim 1 above, and further teaches wherein the one or more properties include symmetry of operations of the device based on the structural feature of the device (Examiner note: Applicant’s specification, paragraph 0047 states “the symmetry property…represents a feasible trajectory for device 130”.
Noda, paragraphs 0011, 0073, 0110-0121, 0225, 0253, 0308-0309, and 0527 teach determining “an action plan as an action series (properties include a symmetry of operations of the device)”, where the “optimum path (symmetry of operations)…which is a state series (symmetry of operations) providing the optimum state probability” to reach a “goal state” from all calculated paths (symmetry of operations), including “in an opposite direction” (symmetry); and further calculating “an action to be performed next by the agent (properties of the device) according to the action plan (symmetry of operations)” based on observation data, and executing the plan through engaging an agent’s “actuator 12 (based on the structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (based on the structural feature of the device)” of the robot’s motion.).

Regarding claim 7, Noda teaches all the claim limitations of claim 1 above, and further teaches wherein determining the operation for the device further comprises: 
determining a current environment for the device (paragraphs 0305-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 [or “present state”] to the next state S.sub.23 of the action plan PL1 as a determined action” from observation information within a “action environment (determining a current environment)”, and “[t]he agent (device) performs the determined action”); 
identifying a state of the device representing the current environment (paragraphs 0305-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 [or “present state”] (identifying a state) to the next state S.sub.23 of the action plan PL1 as a determined action” from observation information within a “action environment (representing the current environment)” for an agent (of the device), and “[t]he agent performs the determined action”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.); and 
determining, based on the efficient policy, the operation corresponding to the device being in the state (paragraphs 0011, 0073 teach calculating (determining) “an action to be performed next by the agent (operation) according to (based on) the action plan (the efficient policy)” and based on observation data of an agent’s “present state (corresponding to the device being in the state)”, where paragraphs 0308-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 (corresponding to the device being in the state) to the next state S.sub.23 of the action plan PL1 (efficient policy) as a determined action (operation)” from observation information within a “action environment” of an agent (of the device), and “[t]he agent performs the determined action”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.).

Regarding claim 8, Noda teaches all the claim limitations of claim 1 above, and further teaches obtaining a set of state trajectories for the device, wherein a respective state trajectory includes a sequence of state transitions for the device (paragraphs 0225, 0253, and 0308-0309 teach determining the “optimum path (state trajectory)…which is (includes) a state series (sequence of state transitions) providing the optimum state probability” of reaching a goal state from all calculated paths (obtained set of state trajectories) for the agent (for the device)); and 
determining the efficient policy based on the entire set of state trajectories (paragraphs 0011, 0073, 0225, 0253, and 0308-0309 teach determining the “optimum path (efficient policy)…which is a state series providing the optimum state probability” of reaching a goal state from all calculated paths (entire set of state trajectories) for the agent).

Regarding claims 9 and 17, Noda teaches a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer, and computer system; comprising: a storage device; a processor; a non-transitory computer-readable storage medium storing instructions, which when executed by the processor causes the processor to perform a method for facilitating comprehensive control data for a physical device (paragraphs 0072 and 1002-1014 teach a program (instructions) stored on a “recording medium” (CRM/storage device) that is executed by a CPU (processor) for performing the embodiments of the disclosure for controlling an agent taught to be “a device for example as a robot” (physical device) that interacts with “a real world”), the method comprising: 
determining, by a computer, one or more properties of the device that can be applied to a set of target attributes of the device, wherein the one or more target attributes indicate behavior of the device, and wherein the one or more properties represent a structural feature of the device (paragraph 0008 teaches a “computer” executing a program to, as taught in paragraphs 0011, 0073, 0110-0121, and 0527, determine an agent’s (device) “action plan as an action series (properties of the device)” to reach a “goal state” by calculating “an action to be performed next by the agent (properties of the device) according to the action plan” by engaging an agent’s “actuator 12 (applied to a set of target attributes of the device/properties represent a structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (applied to a set of target attributes of the device/properties represent a structural feature of the device)” of the robot’s motion (target attributes indicate behavior of the device). Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements (properties…of the device).);
obtaining empirical data corresponding to the set of target attributes of the device, wherein the empirical data is obtained based on experiments performed on the device (paragraph 0008 teaches a “computer” executing a program to, as taught in paragraphs 0011, 0073, 0110-0121, and 0527, have an agent (device) “observing externally observable information (obtaining empirical data)” when (based on) the agent performs “an action” (experiments performed on the device), in order to determine “an action plan as an action series (properties of the device)” to reach a “goal state” by calculating “an action to be performed next by the agent (properties of the device) according to the action plan” based on observation data (applied to empirical data); performed through engaging an agent’s “actuator 12 (corresponding to the set of target attributes of the device)…for making the agent walk” and tracking “sensor 13 (corresponding to the set of target attributes of the device)” of the robot’s motion. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements (properties of the device).); 
applying a transformation operation using the one or more properties to the empirical data to obtain derived data corresponding to the structural feature of the device (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model (transformation operation/obtain derived data) defined by state transition probability for each action of a state making a state transition (derived data) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state (based on the one or more properties to the empirical data)”; in other words, using a model (transformation operation) for determining all state transition probabilities for each agent action (using…properties) based on the observed information from the state (to the empirical data to obtain derived data), and paragraphs 0110-0121 teach the agent actions include engaging an agent’s “actuator 12 (corresponding to the structural feature of the device)…for making the agent walk” and tracking “sensor 13 (corresponding to the structural feature of the device)” of the robot’s motion); 
augmenting, in conformance with the one or more properties representing the structural feature, the empirical data with the derived data to generate control data (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model” on actions and observation probabilities as mapped above (in conformance with the one or more properties)”, and using the “state transition probability model (with the derived data)” on an observed, current “state” of an agent (augmenting the empirical data), to determine (generate) outcome probabilities “for each action of” the observed state available to an agent (control data). Further, paragraphs 0110-0121 teach agent actions include engaging an agent’s “actuator 12 (in conformance with the one or more properties representing the structural feature)…for making the agent walk” and tracking “sensor 13 (in conformance with the one or more properties representing the structural feature)” of the robot’s motion);
learning an efficient policy for the device by applying a learning mechanism to the control data, wherein the efficient policy indicates one or more operations to be performed by the device that can reach a target state of the device from an initial state of the device (paragraph 0008 teaches a “computer” (applying a learning mechanism) executing a program to, as taught in paragraphs 0011, 0073, and 0124-0125 teach an agent (device/alternate applying a learning mechanism) “observing externally observable information (empirical data)” when the agent performs “an action”, in order to determine (learning) “an action plan (efficient policy for the device) as an action series” to reach an agent’s “goal state (target state of the device)” by calculating “an action to be performed next by the agent (one or more operations to be performed by the device) according to (indicated by) the action plan (efficient policy)” to “maximize likelihood of state transition from the present state to the goal state (based on derived data)” from determined outcome probabilities “for each action of” the observed state available to an agent (control data), and based on observation data (empirical data) of a “present state (from an initial state of the device)”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.); and 
determining an operation for the device based on the efficient policy (paragraphs 0011, 0073 teach an determining “an action plan (efficient policy) as an action series” to reach a “goal state” by calculating (determining) “an action to be performed next by the agent (operation for the device) according to (based on) the action plan (efficient policy)”).

Regarding claims 10 and 18, Noda teaches all the claim limitations of claims 9 and 17 above, and further teaches wherein applying the transformation operation using the one or more properties to the empirical data comprises: 
determining a first state and a corresponding first operation from the empirical data (paragraphs 0011, 0073, 0124-0125 teach calculating (determining) “an action to be performed next by the agent (operation for the device) according to (based on) the action plan” and based on observation data (from the empirical data) of a “present state (derived first state)”, where paragraphs 0308-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 to the next state S.sub.23 of the action plan PL1 as a determined action (corresponding first operation).  The agent performs the determined action.”); and 
deriving a second state and a corresponding second operation from the first state and the first operation in accordance with the one or more properties (paragraphs 0011, 0073, and 0124-0125 teach “learning the state transition probability model defined by state transition probability for each action of a state making a state transition (first state and the first operation in accordance with the one or more properties) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state (applying the one or more properties to the empirical data)”; in other words, determining all state transition probabilities for each agent action based on the observed information from the state (applying the one or more properties to the empirical data/in accordance with the one or more properties). Paragraphs 0308-0309, 0315-0317, and Figs. 10B-10C further teach adjusting “t=1” to “t=2” and “at time t=2, the action determining section 24 sets the state S.sub.21 as the present state” and “obtains a maximum likelihood state series” for all states (the first state and the first operation in accordance with the one or more properties) based on the current state and “goal state”. Then “the action determining section 24 sets an action of moving from the first state S.sub.21 (derived second state) to the next state S.sub.28 of the action plan as a determined action (corresponding second operation).”).

Regarding claims 11 and 19, Noda teaches all the claim limitations of claims 9 and 17 above, and further teaches wherein learning the efficient policy for the device comprises: 
determining a first state transition in the derived data that maximizes a corresponding first reward function based on a second state transition in the empirical data that maximizes a corresponding second reward function (paragraphs 0011, 0073, 0100, 0124-0129, 0308-0309 and Figs. 10B-10C teach using a “state transition probability model” (derived data) defined by state transition probability for each action of a state making a state transition (first state transition in the derived data) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state”, where the model can be a “Hidden Markov Model” utilizing “reinforcement learning” (maximizes a corresponding first reward function indicating a benefit of the first state transition), for “maximiz[ing the] likelihood of state transition from the present state to the goal state” through actions of an “action plan (efficient policy) as an action series (based on a second state transition… that maximizes a corresponding second reward function)” from observed information (in the empirical data). This is further shown in paragraphs 0225 and 0253 as calculating the “optimum path” including a “state series (first and second transitions)” of reaching a goal state from all calculated paths from the observed information (in the empirical data). Paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series utilizing “a reward function (maximizes a corresponding second reward function) for calculating a reward for the agent” through “reinforcement learning”.), wherein a respective reward function indicates a benefit of the corresponding state transition for the device (paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series (corresponding state transition) utilizing “a reward function (wherein a respective reward function indicates) for calculating a reward (benefit) for the agent (device)” through “reinforcement learning”.).

Regarding claim 12, Noda teaches all the claim limitations of claim 11 above, and further teaches wherein learning the efficient policy for the device further comprises updating a learning function for the first and second state transitions (paragraphs 0011, 0073, 0100, and 0124-0129 teach “learning the state transition probability model (updating a learning function) defined by state transition probability for each action of a state making a state transition (first state transition) due to an action performed by the agent and observation probability of a predetermined observed value being observed from the state” and further all states of an action plan/series (first and second state transitions of an efficient policy), where the model can be a “Hidden Markov Model” utilizing “reinforcement learning”, for “maximiz[ing the] likelihood of state transition from the present state to the goal state” for an action plan (efficient policy)).

Regarding claims 13, Noda teaches all the claim limitations of claim 12 above, and further teaches wherein updating the learning function for the first state transition comprises computing the learning function based on a relationship between the first and second reward functions (paragraphs 0011, 0073, 0100, 0124-0129, 0308-0309 and Figs. 10B-10C teach “learning the state transition probability model (updating the learning function)”, that can be a “Hidden Markov Model” utilizing “reinforcement learning”, for “maximiz[ing the] likelihood of state transition from the present state to the goal state (based on a relationship between the first and second reward functions)” through actions of an “action plan as an action series (first state transition)” from observed information. This is further shown in paragraphs 0225 and 0253 as calculating the “optimum path” including a “state series (first and second transitions)” of reaching a goal state from all calculated paths from the observed information. Paragraphs 0100, 0308-0309, and 0926-0927 further teach an agent iteratively determining an appropriate action for the current state transition when moving forward in the state series utilizing “a reward function (based on a relationship between the first and second reward functions) for calculating a reward for the agent” through “reinforcement learning”.).

Regarding claim 14, Noda teaches all the claim limitations of claim 9 above, and further teaches wherein the one or more properties include symmetry of operations of the device based on the structural feature of the device (Examiner note: Applicant’s specification, paragraph 0047 states “the symmetry property…represents a feasible trajectory for device 130”.
Noda, paragraphs 0011, 0073, 0110-0121, 0225, 0253, 0308-0309, and 0527 teach determining “an action plan as an action series (properties include a symmetry of operations of the device)”, where the “optimum path (symmetry of operations)…which is a state series (symmetry of operations) providing the optimum state probability” to reach a “goal state” from all calculated paths (symmetry of operations); and further calculating “an action to be performed next by the agent (properties of the device) according to the action plan (symmetry of operations)” based on observation data, and executing the plan through engaging an agent’s “actuator 12 (based on the structural feature of the device)…for making the agent walk (target attributes indicate behavior of the device)” and tracking “sensor 13 (based on the structural feature of the device)” of the robot’s motion.).

Regarding claims 15 and 20, Noda teaches all the claim limitations of claims 9 and 17 above, and further teaches wherein determining the operation for the device further comprises: 
determining a current environment for the device (paragraphs 0305-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 [or “present state”] to the next state S.sub.23 of the action plan PL1 as a determined action” from observation information within a “action environment (determining a current environment)”, and “[t]he agent (device) performs the determined action”); 
identifying a state of the device representing the current environment (paragraphs 0305-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 [or “present state”] (identifying a state) to the next state S.sub.23 of the action plan PL1 as a determined action” from observation information within a “action environment (representing the current environment)” for an agent (of the device), and “[t]he agent performs the determined action”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.); and 
determining, based on the efficient policy, the operation corresponding to the device being in the state (paragraphs 0011, 0073 teach calculating (determining) “an action to be performed next by the agent (operation) according to (based on) the action plan (the efficient policy)” and based on observation data of an agent’s “present state (corresponding to the device being in the state)”, where paragraphs 0308-0309 and Figs. 10B-10C teach an “action determining section 24 sets an action of moving from the first state S.sub.28 (corresponding to the device being in the state) to the next state S.sub.23 of the action plan PL1 (efficient policy) as a determined action (operation)” from observation information within a “action environment” of an agent (of the device), and “[t]he agent performs the determined action”. Further, paragraph 0072 teaches an “agent is a device for example as a robot” that interacts with “a real world”, and paragraphs 0308-0309 teach actions can be robot movements.).

Regarding claim 16, Noda teaches all the claim limitations of claim 9 above, and further teaches obtaining a set of state trajectories for the device, wherein a respective state trajectory includes a sequence of state transitions for the device (paragraphs 0225, 0253, and 0308-0309 teach determining the “optimum path (state trajectory)…which is (includes) a state series (sequence of state transitions) providing the optimum state probability” of reaching a goal state from all calculated paths (obtained set of state trajectories) for the agent (for the device)); and 
determining the efficient policy based on the entire set of state trajectories (paragraphs 0011, 0073, 0225, 0253, and 0308-0309 teach determining the “optimum path (efficient policy)…which is a state series providing the optimum state probability” of reaching a goal state from all calculated paths (entire set of state trajectories) for the agent).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123